Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,602,722 in view of Pacheco et al. (U.S Patent No. 8,402,924). The claims of the present invention are identical to the claims of the issued patent with the exception that the collar system is replaced by a harness system. However, the reference to Pacheco et al. teaches it is well known in the art that a harness is a known alternative to a collar for use in securing an animal to a leash. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco et al. (U.S Patent No. 8,402,924).
For claim 1, Pacheco et al. discloses a smart leash system (as discussed in the abstract and shown in Figs. 1-2), comprising: a handheld system (Col. 4, lines 25-27 and Fig. 2: 40, 42) configured to be held by a user; a harness system (Col. 2, lines 53-64: 16) configured to be worn by an animal; a leash (Col. 2, lines 35-41 and Figs. 1-2: 14) coupled to and extended between the handheld system and the harness system (as shown in Figs. 1-2); and a load measuring sensor (Figs. 1-2: 18, 22, 24, 26, 28) coupled to the handheld system and configured to measure force applied to the leash (Col. 3, lines 3-10), wherein one of the handheld system, the harness system, and both the handheld system and the harness system is configured to receive a force signal representing the force applied to the leash and signal the harness system (Col. 5, lines 14-22) and to provide a feedback to the animal when the force signal exceeds a predetermined threshold (Col. 3, line 32- Col. 4, line 17).
For claim 11, Pancheco et al. disclose a method of providing training feedback to an animal (as discussed in the abstract and as shown in Fig. 2), comprising: placing a smart leash system (SLS) on an animal (Col. 2, lines 24-34 as shown in Fig. 2), the SLS including a harness system (Col. 2, lines 53-64: 16) configured to be worn by an animal, a leash (Col. 2, lines 35-41 and Figs. 1-2: 14), a handheld system (Col. 4, lines 25-27 and Fig. 2: 40, 42) held by a user, and a load measuring sensor (Figs. 1-2: 18, 22, 24, 26, 28) coupled to the handheld system and adapted to provide a force signal proportional to a force placed on the leash (Col. 5, lines 14-22); receiving the 
For claim 12, Pacheco et al. further discloses the method of claim 11, the handheld system comparing the force signal to a first predetermined threshold (Col. 6, lines 4-9); if the force signal exceeds the first predetermined threshold, communicating a first signal to the harness system (Col. 5, lines 14-17); and the harness system receiving the first signal and in response thereto providing a first feedback (Col. 6, lines 18-24).
For claim 13, Pacheco et al. further discloses the method claim 12, wherein the first predetermined threshold (Col. 6, lines 7-8) is pre-programmed (Col. 5, lines 27-32) or setup in a training mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al., as above.

For claim 15, Pacheco et al. discloses the method of 14, the handheld system comparing the force signal to a second predetermined threshold; if the signal exceeds the second predetermined threshold, communicating a second signal to the harness system; and the harness system receiving the second signal and in response thereto providing a second feedback (as discussed in Col. 7, lines 42-51: “second stimulus”).
For claim 16, Pacheco et al. discloses the method of claim 15, wherein the second predetermined threshold (Col. 6, lines 7-8) is pre-programmed (Col. 5, lines 27-32) or setup during the training mode.
For claim 17, Pacheco et al. discloses the method of claim 16, wherein the second feedback is a tactile feedback (Col. 4, lines 2-6), but fails to specifically show the method of claim 16 wherein the tactile feedback is generated by closing a second switch establishing a second circuit between i) the positive terminal of the electrical reservoir, ii) through a motor with eccentricity, and iii) to the negative terminal of the .

Allowable Subject Matter
Claims 2-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slater et al. (U.S. Patent No. 6,003,474) discloses a leash-tension-controlled stimulus-producing dog collar and method; Tahlmann (U.S. Patent No. 8,763,563) discloses a leash and collar for animal control with a switch that activates upon sensing a pulling force between the animal and the trainer; and Valencia (WO 2011038418) discloses animal control devices, systems and method having a circuit that is activated when the leash is pulled with a predetermined amount of force and the circuit activates the noise emitter which produces one or more noises.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643